Citation Nr: 0900271	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  03-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease and degenerative disc 
disease of the back at T11-T12.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976 and from December 1985 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which granted service connection for 
degenerative joint disease and degenerative disc disease of 
the back at T11-T12, and which assigned an initial 10 percent 
disability rating, effective March 1, 2001, the date 
following discharge from service.  The veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.

This case was previously before the Board in May 2004, March 
2006 and July 2007, wherein it was remanded for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's back disability results in neurological symptoms, 
neurologic abnormalities or periods of incapacitation; the 
veteran's back disability results in limitation of forward 
flexion between 30 and 60 degrees, mild scoliosis and 
increase in kyphosis, but no limitation of forward flexion to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent, prior to September 26, 2003, for degenerative 
joint disease and degenerative disc disease of the back at 
T11-T12, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (from September 23, 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (from September 26, 2003).

2.  The criteria for a 20 percent disability rating, 
effective September 26, 2003, for degenerative joint disease 
and degenerative disc disease of the back at T11-T12, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (from September 23, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The veteran was not provided with VCAA notice prior to the 
initial adjudication of his claim for service connection.  
However, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in October 2001, August 2002, March 2004, 
and December 2004 he was provided notice which was compliant 
with 38 U.S.C.A. § 5103.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, because the claim 
for an increased disability rating for degenerative joint 
disease and degenerative disc disease of the back at T11-T12 
prior to September 26, 2003 is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess.  As the veteran's claim 
for an increased disability rating from September 26, 2003, 
forward, is being granted, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See 
Dingess, 19 Vet. App. at 473.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant VA treatment 
records have been obtained.  The veteran has also been 
afforded VA examinations in December 2000, October 2001, 
April 2003, January 2005, and July 2008.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's degenerative joint disease and degenerative 
disc disease, T11-T12, is evaluated as intervertebral disc 
syndrome.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a 
specified effective date without provision for retroactive 
application may not be applied prior to the effective date.  
As of that effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
disability rating.  A 40 percent disability rating was 
warranted for severe recurring attacks with intermittent 
relief.

Under the September 23, 2002, amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 20 percent 
disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. 
§ 4.25, whichever method resulted in the higher evaluation.  

Note (1) to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  This Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), 
unless the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Incapacitating Episodes Formula) (renumbered as Diagnostic 
Code 5243).

The General Rating Formula provides that, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.

Note (1) to the General Rating Formula provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula, or under the Incapacitating 
Episodes Formula, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25. 

The Incapacitating Episodes Formula is nearly the same as 
that utilized in the 2002 changes to Diagnostic Code 5293.  
Intervertebral disc syndrome continues to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent disability rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
disability rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to the evidence of record, the veteran's post-service 
VA and private treatment reports show that he has received 
treatment for complaints of low back pain during the appeal 
period.  Private treatment records dated in September 2005 
and March 2006 (i.e., after the January 2005 VA examination, 
discussed below) specifically identify a history of 
degenerative disc disease and note current complaints of low 
back pain. 

The veteran was provided a VA compensation and pension 
examination in December 2000 as his separation medical 
examination.  On physical examination, the veteran had full 
range of motion of the spine with pain noted on lumbar 
forward flexion and return to upright position and tenderness 
to palpation elicited L3 to S1.  An X-ray found mild 
degenerative changes at T11-T12.  The pertinent diagnosis was 
degenerative joint disease and degenerative disc disease of 
T11-T12.  

The report of an October 2001 VA examination provides the 
veteran's current complaints.  On physical examination, the 
veteran stood erect without pelvic obliquity of scoliosis.  
Forward flexion was to 45 degrees, extension was to 20 
degrees and lateral bending was to 25 degrees bilaterally.  
X-rays were not taken of the thoracic spine.  The pertinent 
impression was that on physical and X-ray examination of the 
lumbar spine and thoracic spine there was no objective 
evidence of organic pathology to explain the veteran's 
symptoms.  

The report of an April 2003 VA examination provides the 
veteran's current complaints.  Range of motion was 10 degrees 
of extension, 50 degrees of flexion, lateral flexion to 15 
degrees bilaterally and rotation to 10 degrees bilaterally.  
Repetitive flexion anteriorly times five did decrease the 
veteran's ability to flex beyond approximately 30 degrees, 
secondary to increased pain in the back.  Extension, lateral 
movement and rotation were not affected adversely with 
repetitive motion.  

The diagnosis was traumatic arthritis.  The examiner noted 
that there was increased fatigability, decreased range of 
motion and decreased coordination with repetitive use.  
However, to quantitate beyond what was done above on the date 
of the examination would not be medically feasible.  Over the 
past year, the veteran had not been placed on bedrest for any 
extended period of time for this condition.

The report of a January 2005 VA examination provides that the 
veteran's claims file was not reviewed.  It sets forth the 
veteran's current complaints and the results of current 
examination.  The examiner related that on range of motion 
testing, the veteran had complaints of pain at the extreme of 
motion in all planes.  Range of motion was flexion to 75 
degrees, extension to 20 degrees, lateral bending to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Rotation was not painful.  Rotation of the hips was painless.  
Repetitive motion did not change his range of motion or 
symptoms.  An opinion was to be rendered on receipt and 
review of the veteran's medical records.  

In an April 2005 addendum, the VA examiner stated that he had 
reviewed the veteran's claims file.  The veteran had very 
mild degenerative disc disease in the lumbar spine and 
osteoarthritis of the right L5, S1 facet.  

The report of a July 2008 VA examination provides that the 
veteran's claims file was reviewed and sets forth the 
veteran's current complaints and the results of current 
examination.  Plane films of the thoracic spine showed mild 
scoliosis and some increase in kyphosis.  The assessment was 
that the veteran had findings of distal symmetric peripheral 
polyneuropathy which was unrelated to his thoracic spine disc 
disease.  The examiner found no sign of radiculopathy.  An 
MRI and EMG were needed.  

In an addendum, the VA examiner reviewed magnetic resonance 
imaging (MRI) and electromyograph (EMG) findings in detail.  
The findings were consistent with bilateral L5-S1 
radiculopathies that were chronic in nature, sensorimotor 
axonal polyneuropathy, and bilateral carpal tunnel syndrome.  
The chronic L5-S1 radiculopathies and axonal polyneuropathy 
were unrelated to thoracic spine disease.  There were no 
neurologic findings related to the thoracic spine.  

The preponderance of the foregoing medical evidence weighs 
against an initial disability rating in excess of 10 percent, 
at any time, under any of the applicable criteria in effect 
prior to September 26, 2003.  There is no evidence that the 
veteran's service-connected thoracic spine disability is 
responsible for his neurological symptoms.  The report of the 
July 2008 VA neurological examination specifically concludes 
that the veteran has no neurologic findings related to the 
thoracic spine.  Thus, a higher disability rating is not 
warranted under Diagnostic Code 5293 (prior to September 23, 
2002).  No periods of incapacitation have been shown, and 
thus a higher disability rating is not warranted under 
Diagnostic Code 5293 (effective September 23, 2002).

The foregoing medical records support an initial evaluation 
of 20 percent, under the General Rating Formula, effective 
September 26, 2003.  The limitation of forward flexion to 45 
degrees in October 2001 and to 50 degrees in April 2003, and 
the mild scoliosis and increase in kyphosis noted in July 
2008, support a 20 percent disability rating under the 
General Rating Formula, effective September 26, 2003.  
Although the January 2005 VA examination did not find 
limitation of motion warranting a 20 percent, there was pain 
on the extreme of motion in all planes.  Further, the private 
outpatient treatment reports dated shortly thereafter relate 
complaints of pain, implicitly due to the veteran's 
degenerative disc disease.  

The preponderance of the foregoing medical evidence weighs 
against an initial disability rating in excess of 20 percent, 
effective September 26, 2003.  No periods of incapacitation 
have been shown, and thus a higher evaluation is not 
warranted under the Incapacitating Episodes Formula.  The 
veteran does not have forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  Thus, a higher evaluation is not 
warranted under the General Rating Formula.  The veteran has 
no associated objective neurologic abnormalities and thus 
does not warrant separate ratings under an appropriate 
diagnostic code, as directed by Note (1) to the General 
Rating Formula.

The Board recognizes that the veteran has reported low back 
pain during VA examinations and VA and private outpatient 
appointments.  As a lay person, the veteran himself is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this 
case, however, the Board finds that the effects of pain 
reasonably shown by the record to be due to the veteran's 
service-connected thoracic spine disability are contemplated 
in the 10 percent disability rating prior to September 26, 
2003, and the 20 percent disability rating effective from 
September 26, 2003.  The evidence simply does not show that 
pain, due to the service-connected back disability, has 
caused functional loss comparable to the criteria for an 
increased disability rating discussed above.  Significantly, 
the April 2003 VA examination report relates that extension, 
lateral movement and rotation were not affected adversely 
with repetitive motion.  The January 2005 VA examination 
report relates that repetitive motion did not change the 
veteran's range of motion or symptoms.  38 C.F.R. §§ 4.40, 
4.45; see DeLuca, supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an initial disability rating for degenerative 
joint disease and degenerative disc disease of the back at 
T11-T12 in excess of 10 percent, prior to September 26, 2003, 
or in excess of 30 percent, effective September 26, 2003.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular consideration

Finally, the Board finds that there is no showing that the 
veteran's degenerative joint disease and degenerative disc 
disease of the back at T11-T12 reflects so exceptional or so 
unusual a disability picture as to warrant a higher rating on 
an extra-schedular basis.  The disability is not productive 
of marked interference with employment or required frequent 
periods of hospitalization, and has not otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of extra-schedular ratings are not 
met.  Thus, the Board is not required to remand the claims 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).





	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating in excess of 10 percent, prior 
to September 26, 2003, for degenerative joint disease and 
degenerative disc disease of the back at T11-T12 is denied.

A 20 percent disability rating, effective September 26, 2003, 
for degenerative joint disease and degenerative disc disease 
of the back at T11-T12 is granted, subject to the rules and 
regulations governing the award of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


